Upon consideration of the petition filed by Defendant on the 29th of September 2016 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Guilford County:
"Denied by order of the Court in conference, this the 29th of September 2016."
Ervin, J. recused *247The following order has been entered on the motion filed on the 29th of September 2016 by Defendant to Proceed In Forma Pauperis:
"Motion Allowed by order of the Court in conference, this the 29th of September 2016."
Ervin, J. recused
For the Court